                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  FULTON COUNTY EMPLOYEES’
  RETIREMENT SYSTEM, Derivatively on Behalf            Case No. 1:19-cv-01562 (VSB)
  of THE GOLDMAN SACHS GROUP, INC.,
                                                       ORAL ARGUMENT REQUESTED
                          Plaintiff,
        v.

  LLOYD BLANKFEIN, DAVID M. SOLOMON,
  M. MICHELE BURNS, MARK A. FLAHERTY,
  WILLIAM W. GEORGE, JAMES A.
  JOHNSON, ELLEN J. KULLMAN, LAKSHMI
  N. MITTAL, ADEBAYO O. OGUNLESI,
  PETER OPPENHEIMER, DAVID A. VINIAR,
  and MARK O. WINKELMAN,
                     Defendants,

  and

 THE GOLDMAN SACHS GROUP, INC.,

                          Nominal Defendant.


        NOTICE OF MOTION TO DISMISS THE VERIFIED SECOND AMENDED
                  SHAREHOLDER DERIVATIVE COMPLAINT

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendants’ Motion to Dismiss the Verified Second Amended Shareholder Derivative

Complaint, the Declaration of George E. Mastoris (with exhibits), and such other submissions as

may be filed in support of this Motion, defendants Lloyd Blankfein, David M. Solomon, M.

Michele Burns, Mark A. Flaherty, William W. George, James A. Johnson, Ellen J. Kullman,

Lakshmi N. Mittal, Adebayo O. Ogunlesi, Peter Oppenheimer, David A. Viniar, Mark O.

Winkelman, and nominal defendant The Goldman Sachs Group, Inc., by and through their

undersigned counsel, will move this Court, before the Honorable Vernon S. Broderick, at the

Thurgood Marshall United States Courthouse located at 40 Foley Square, New York, New York,
on a date and time to be set by the Court, for an order: (i) dismissing the Verified Second Amended

Shareholder Derivative Complaint in its entirety and with prejudice pursuant to Rules 12(b)(6) and

23.1 of the Federal Rules of Civil Procedure; and (ii) for such other relief the Court deems just and

proper.


Dated: January 15, 2021
       New York, New York                         Respectfully submitted,

                                                   /s/ Robert Y. Sperling
                                                  Robert Y. Sperling (pro hac vice)
                                                  Linda T. Coberly (pro hac vice)
                                                  Seth C. Farber
                                                  George E. Mastoris
                                                  WINSTON & STRAWN LLP
                                                  200 Park Avenue
                                                  New York, New York 10166
                                                  Telephone: (212) 294-6700
                                                  Facsimile: (212) 294-4700
                                                  rsperling@winston.com
                                                  lcoberly@winston.com
                                                  sfarber@winston.com
                                                  gmastoris@winston.com

                                                  Counsel for Defendants Lloyd Blankfein, David
                                                  M. Solomon, M. Michele Burns, Mark A.
                                                  Flaherty, William W. George, James A.
                                                  Johnson, Ellen J. Kullman, Lakshmi N. Mittal,
                                                  Adebayo O. Ogunlesi, Peter Oppenheimer,
                                                  David A. Viniar, Mark O. Winkelman, and The
                                                  Goldman Sachs Group, Inc.




                                                 2
